         Case 1:14-cr-00483-LAP Document 309 Filed 02/23/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                       No. 14-CR-483 (LAP)

ISRAEL REYES,                                           ORDER

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     By order dated December 16, 2020, (see dkt. no. 307), the

Court ordered the Government to respond to Defendant’s motion

for compassionate release no later than January 15, 2021.                 To

the extent that the Government wishes to respond, it shall do so

no later than March 9, 2021.         Thereafter, the motion shall be

considered sub judice.

SO ORDERED.

Dated:       February 23, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
